Case 13-52787-grs         Doc 20   Filed 11/02/18 Entered 11/02/18 10:22:37            Desc Main
                                   Document      Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                              Eastern District of Kentucky
                                  Lexington Division

In the Matter of:                                    }
                                                     }       Case No. 13-52787
CARL BRANDON BAKER                                   }
TINA MAE BAKER                                       }
                                                     }       Chapter 7
                                                     }
Debtor(s)                                            }

        MOTION TO AVOID JUDGMENT LIEN OF VION HOLDINGS LLC
______________________________________________________________________________

      Come now the Debtor, Carl Brandon Baker and Tina Mae Baker, and does move this court

to enter an order avoiding the judgment lien in place on their residence located at 2140 Fox

Road, Jeffersonville, Montgomery County, Kentucky.       As of the date of filing the debtor’s

Chapter 7 petition, November 18, 2013, a judgment lien had been filed by Vion Holdings LLC

on October 10, 2013, in the Office of the Montgomery County Clerk in Encumbrance Book 52

Page 86. The lien encumbers property more particularly described as follows:

      Lot No. 3 of the Foxlane Subdivision, a plat of which is of record in Plat Cabinet
      A, Slide 149, Montgomery County, Court Clerk’s Office, to which plat reference
      is made for a more particular description of the property hereby conveyed.

      Being the same property conveyed to Carl Brandon Baker a married person,
      by deed dated April 30, 2008 and of record in Deed Book 282 Page 513,
      in the office of the Clerk of Montgomery County, Kentucky.


      1. The lien upon the property is a judicial lien and not of the type identified in 523(a)(5).

      2. The amount of the lien to be avoided is $17,152.82.

      3. The Value of the property as scheduled in the Debtor’s Chapter 7 Schedules is

            $68,000.00.

      4. The property is also encumbered by a mortgage from Wells Fargo Home Mortgage at

                                               1
Case 13-52787-grs        Doc 20     Filed 11/02/18 Entered 11/02/18 10:22:37              Desc Main
                                    Document      Page 2 of 4


           the time of filing of the bankruptcy in the amount of $69,238.00.

       5. The debtor has an exemption amount of $21,625.00 to apply to property.

       6. The lien, all other liens on the property, and the amount of the exemption that the

           debtor could claim if there were no liens on the property exceeds the value of the

           debtor’s interest in the property would have in the absence of any liens.

       7. The available exemptions exceed the equity in the property.

       8. The liens of records do not arise from a mortgage foreclosure.

       9. The subject property is the debtor’s primary residence and has been so for more than 5

           years.

        The debtor states the liens held by lien holders impair the Debtor’s exemption in the Real

Property as follows:

               A. Amount of Lien to be Avoided           $17,152.80

               B. Amount of all other liens              $69,238.001

               C. Value of claimed exemption             $21,625.002

               D. Total of line A, B, C                                                   $108,105.00

               E. Value of Debtor’s interest in          $68,000.00
                   property
               F. Subtract Line E fro Line D                                               $40,105.00

               G. Extent of impairment                   Line F is greater than line A.    Entire

                                                         Lien to be avoided.




1 Mortgage Held by Wells Fargo
2 522(d) (1) exemption

                                                  2
Case 13-52787-grs       Doc 20     Filed 11/02/18 Entered 11/02/18 10:22:37            Desc Main
                                   Document      Page 3 of 4


      Wherefore it is respectfully prayed that the court enter an order setting aside and avoiding

the lien of VION Holdings LLC, ordering the lien to be released by VION Holdings LLC and

in the event the lien is not released within 15 days of the entry of the order, the Montgomery

County Clerk shall be authorized to release the lien upon presentation of a Lien Release prepared

and recorded by Brian T. Canupp, PSC.




                                                     Respectfully Submitted,

                                                     BRIAN T. CANUPP, P.S.C.

                                                     /s/Brian T. Canupp
                                                     Brian T. Canupp
                                                     322 Main Street
                                                     Paris, KY 40361
                                                     859-988-9658
                                                     Brian@Canupplaw.com




                                 NOTICE AND OPPORTUNITY

       You will hereby take notice that this motion is not set for a hearing before the court.
Unless an objection is filed by VION Holdings LLC within fifteen (15) days of the filing of this
motion this motion may be granted by the court without a hearing.

                                             /s/ Brian T. Canupp__________________




                                               3
Case 13-52787-grs      Doc 20     Filed 11/02/18 Entered 11/02/18 10:22:37          Desc Main
                                  Document      Page 4 of 4


                                 CERTIFICATE OF SERVICE

       I Brian T. Canupp, do here by certify that a copy of this document was served via US Mail
and/or electronic service to the Chapter 7 trustee, the US Trustee and those named below on this
the 2th day of November, 2018.

Scott Burns
Katie Lloyd
Amy Diers
W. Anderson Woodford
Lloyd & McDaniel, PLC
PO Box 23200
Louisville, KY 40223

Vion Holdings LLC
400 Interstate North PKWY
Ste. 800
Atlanta, GA 30339

Vion Holding, LLC
c/o CSC
431 West Main Street
Frankfort, KY 40601


                                            /s/ Brian T. Canupp______________________




                                              4
